     Case 2:20-cv-03568-MWF-MAA Document 13 Filed 07/16/20 Page 1 of 3 Page ID #:40



                                                                         JS-6
1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                     WESTERN DIVISION
11
12    UNITED STATES OF AMERICA,                 ) NO. CV 20-3568 MWF (MAAx)
                                                )
13                 Plaintiff,                   ) CONSENT JUDGMENT OF
                                                ) FORFEITURE [12]
14                        v.                    )
                                                )
15    $129,069.00 IN U.S. CURRENCY,             )
                                                )
16                 Defendant.                   )
                                                )
17                                              )
18
19          Plaintiff and Jessica Davis (“Davis”) have made a stipulated request for the
20    entry of this Consent Judgment, resolving this action in its entirety.
21          On September 17, 2019, $129,069.00 (“defendant currency”) was seized
22    from Davis by agents of the Drug Enforcement Administration. This action was
23    commenced on April 17, 2020. On June 17, 2020, plaintiff filed a Stipulation to
24    Extend Time to Respond to Initial Complaint by Not More Than 30 Days, in which
25    plaintiff and Davis, through her counsel, agreed to extend the time to file a claim to
26    contest the forfeiture of the defendant property and answer the Complaint. Davis’
27    deadline to file a claim is July 16, 2020 and an answer is August 6, 2020,
28
                                                1
     Case 2:20-cv-03568-MWF-MAA Document 13 Filed 07/16/20 Page 2 of 3 Page ID #:41




1     respectively. The parties have asked that Davis be relieved from the requirement
2     of filing a claim and answer.
3            The Court, having considered the stipulation of the parties, and good cause
4     appearing therefore, HEREBY ORDERS, ADJUDGES AND DECREES:
5            1.      This Court has jurisdiction over the parties and the subject matter of
6     this action.
7            2.      The government has given and published notice of this action as
8     required by law, including Supplemental Rule G for Admiralty or Maritime Claims
9     and Asset Forfeiture Actions, Federal Rules of Civil Procedure, and the Local
10    Rules of this Court. No claims have been filed, and the time for filing claims has
11    expired, except to Davis. All potential claimants to the defendant currency other
12    than Davis are deemed to have admitted the allegations of the Complaint. The
13    allegations set out in the Complaint are sufficient to establish a basis for forfeiture.
14    Davis is relieved from filing a claim or answer.
15           3.      $5,000.00 of the defendant currency, without interest, shall be
16    returned to Davis through her counsel. The United States Marshals Service shall
17    release said funds by wire transfer to Davis’ counsel, who shall provide the
18    information necessary to make the wire transfer (including bank account and
19    routing information) forthwith. Davis and her attorney shall provide any and all
20    information, including personal identifiers, needed to process the return of these
21    funds according to federal law. The United States Marshals Service shall make the
22    transfer within 60 days of the entry of this judgment or its receipt of the necessary
23    information, whichever is later.
24           4.      The government shall have judgment as to the remaining $124,069.00
25    of the defendant currency, together with all interest earned on the entirety of the
26    defendant currency, and no other right, title or interest shall exist therein. This
27    judgment does not constitute a finding by this Court that Davis engaged in any
28    unlawful activity, in connection with the defendant currency or otherwise.
                                                  2
Case 2:20-cv-03568-MWF-MAA Document 13 Filed 07/16/20 Page 3 of 3 Page ID #:42
